EXHIBIT 10.13

EMPLOYMENT AGREEMENT

                    THIS EMPLOYMENT AGREEMENT (the "Agreement"), is made by
SPARTAN STORES, INC., a Michigan corporation (the "Company"), and ____________
("Executive"). The parties agree as follows:

          1.    Effective Date and Term. This Agreement will take effect as of
March ___, 2003 ("Effective Date"), and will remain in effect during Executive's
employment with the Company and thereafter as to those provisions that expressly
state that they will remain in effect after termination of Executive's
employment.

          2.    Employment. Executive will serve as the Company's
________________, or in such other positions as an officer of Spartan Stores,
Inc. ("Officer") and such additional positions with the Company or an Affiliate
as may be assigned by the Company (the "Employment"). Executive will perform the
duties assigned from time to time to Executive's position. The Employment will
be full time and Executive's entire business time and efforts will be devoted to
the Employment, except as otherwise provided by written Company policy.
Executive agrees to comply with Company policies, including but not limited to
any applicable Company policy requiring Executive to own shares of common stock
in the Company. As used in this Agreement, the term "Affiliate" includes any
organization controlling, controlled by or under common control with the
Company.

          3.    Term of Employment. The term of the Employment will be
indefinite and will continue until terminated pursuant to this Agreement.

          4.    Compensation. Executive will be compensated during the
Employment as follows:

          (a)  Salary. The Executive's salary as of the Effective Date is
$____________ per year (or a pro rated weekly amount for any partial year),
subject to normal payroll deductions and payable in accordance with the
Company's normal payroll practices. Executive's salary will be reviewed annually
by the Company and subject to the limitations in Section 5(b)(i) may be adjusted
to reflect Company determinations of Executive's performance, Company
performance, or business or economic conditions.

          (b)  Bonus. Executive will be eligible to participate in any bonus
programs designated by the Company from time to time, in accordance with the
terms of such programs, which are subject to change from time to time in the
Company's discretion. Executive's Annual Incentive Bonus, to be determined by
the compensation committee of the Company's board of directors, in its sole
discretion, will be targeted at ___% of his annual base salary and will not
exceed more than ____% of his annual base salary.1 Except as otherwise provided
in the Executive Severance Agreement dated March ___

___________________________

1     Mr. Sturken's Employment Agreement contains the following additional
sentence here: "For the fiscal year ending March 27, 2004, Executive's Annual
Incentive Bonus will be not less than 40% of his annual base salary, except as
otherwise provided in this Agreement."



--------------------------------------------------------------------------------


2003, between Executive and the Company ("Executive Severance Agreement"),
consistent with Company policy, Executive will receive no bonus if for any
reason Executive is not employed by the Company at the end of a fiscal year.

          (c)  Benefits. Executive will be eligible to participate in fringe
benefit programs covering the Company's salaried employees as a group, and in
any programs applicable under Company policy to senior executive Officers. The
terms of applicable insurance policies and benefit plans in effect from time to
time will govern with regard to specific issues of coverage and benefit
eligibility. All benefit programs are subject to change from time to time in the
Company's discretion.

          (d)  Business Expenses. The Company will reimburse Executive for
reasonable ordinary and necessary business expenses that are specifically
authorized or authorized by Company policy, subject to Executive's prompt
submission of proper documentation for tax and accounting purposes.

          5.    Termination of Employment.

          (a)  Termination Without Severance Pay. Executive shall not be
entitled to any further compensation from the Company or any Affiliate after
termination of the Employment as permitted by this Section 5(a), except (A)
unpaid salary installments through the end of the week in which the Employment
terminates, and (B) any vested benefits accrued before the termination of
Employment under the terms of any written Company policy or benefit program.

          i.          Death. The Employment will terminate automatically upon
Executive's death.

          ii.          Disability. If Executive is unable to perform Executive's
duties under this Agreement due to physical or mental disability for a
continuous period of one hundred eighty days (180) days or longer and Executive
is eligible for benefits under the Company's long-term disability insurance
policy, the Company may terminate the Employment under this Section (a)(ii). If
the Company terminates the Employment as the result of Executive's inability to
perform Executive's duties for less than one-hundred eighty (180) days due to a
disability, the termination of Employment will be deemed to be pursuant to
Section 5(b)(ii) below.

          iii.          Termination by Company for Cause. The Company may
terminate the Employment for "Cause", defined as Executive's: (A) breach of any
provision of Sections 7, 8, or 9 of this Agreement; (B) willful continued
failure to perform or willful poor performance of duties (other than due to
disability) after warning and reasonable opportunity to meet reasonable required
performance standards; (C) gross negligence causing or placing the Company at
risk of significant damage or harm; (D) misappropriation of or intentional
damage to Company property; (E) conviction of a felony (other than negligent
vehicular



-2-

--------------------------------------------------------------------------------


homicide); or (F) intentional act or omission that Executive knows or should
know is significantly detrimental to the interests of the Company.



If the Company becomes aware after termination of the Employment other than for
Cause that Executive engaged before the termination of Employment in willful
misconduct constituting Cause, the Company may recharacterize Executive's
termination as having been for Cause.

          iv.          Discretionary Termination by Executive. Executive may
terminate the Employment at will, with at least thirty (30) days advance written
notice. If Executive gives such notice of termination, the Company may (but need
not) relieve Executive of some or all of Executive's offices and
responsibilities for part or all of such notice period, provided that
Executive's pay and benefits are continued for the lesser of thirty (30) days or
the remaining period of the Employment.

          v.          Inability to Perform, Risk of Liability. The Company may
terminate the Employment if the Company's board of directors, or a committee of
the board of directors, determines in its sole discretion that there is more
than an insubstantial risk that:

          A.          Executive will be temporarily or permanently unable to
fully perform Executive's duties under this Agreement, or

          B.          the Employment of Executive would subject the Company to
material liability,

by reason of any agreement, judgment, restraining order, injunction, or other
order of a court or arbitrator, whether or not disclosed or known to the Company
on the Effective Date, to which Executive is or hereafter becomes a party or by
which he is or hereafter becomes bound.

          (b)  Termination With Severance Pay. Executive shall not be entitled
to any further compensation from the Company or any Affiliate after termination
of the Employment as permitted by this Section 5(b), except (A) unpaid salary
installments through the end of the week in which the Employment terminates, (B)
any vested benefits accrued before the termination of Employment under the terms
of any written Company policy or benefit program, (C) any Severance Pay to which
Executive is entitled under this Section 5(b).

          i.          Termination by Executive for Good Reason. Executive may
terminate the Employment for "Good Reason" if and only if (A) the Company
materially breaches the Company's obligations to Executive under this Agreement,
or reduces Executive's salary other than an economic or business motivated
reduction accompanied by proportionate reductions in the salaries of all other
Officers, (B) Executive notifies the Company's Secretary in writing, within
thirty (30) days after the act or omission in question, asserting that the act
or



-3-

--------------------------------------------------------------------------------


omission in question constitutes Good Reason and explaining why the act or
omission constitutes a material breach, (C) the Company fails, within fifteen
(15) days after the notification, to take all reasonable steps to cure the
breach, and (D) Executive resigns by written notice within thirty (30) days
after expiration of the fifteen (15) day period under Section (b)(i)(C). If
Executive terminates the Employment for Good Reason, Executive will be entitled
to Severance Pay as provided in and subject to Section 6. Executive's failure to
object to a material breach as provided above will not waive Executive's right
to resign with Good Reason after following the above procedure with regard to
any subsequent material breach.



          ii.          Discretionary Termination by Company. The Company may
terminate the Employment at will, but if the Company does so Executive will be
entitled to Severance Pay as provided in and subject to Section 6. Any
termination of Executive's Employment by the Company under Section 5(a) that is
found not to meet the standards of such Section will be considered to have been
a termination under this Section 5(f).

          6.    Severance Pay. The Company will pay and provide Executive with
the payments and benefit continuation provided in this Section 6 ("Severance
Pay") if Executive's Employment is terminated as provided in Section 5(b) above.

          (a)  Amount and Duration of Severance Pay. Subject to the other
provisions of this Section, Severance Pay will consist of:

          i.          Salary Continuation. Continuation of Executive's salary
for fifty-two (52) weeks following the week in which the Employment terminates
(the "Severance Pay Period"); and

          ii.          Health Coverage Continuation. Payment by the Company of
the COBRA continuation coverage premium necessary to continue Executive's then
current employee and dependent health, dental, and prescription drug coverage
during the Severance Pay Period, provided that (A) Executive elects and remains
eligible for COBRA continuation coverage, (B) Executive continues to pay the
normal employee contribution for such coverage, and (C) that the Company's
obligation to provide coverage will end if Executive becomes eligible for
comparable coverage from a new employer; and

          iii.          Outplacement Assistance. Up to $10,000 of outplacement
assistance from an outplacement assistance firm selected by Executive and
approved by the Company (whose approval shall not be unreasonably withheld).

The Executive will receive the salary continuation provided in Section 6(a)(i)
notwithstanding any other earnings that Executive may have, and subject to
offset only as provided in Section 6(c). If Executive dies during the Severance
Pay Period, salary continuation under Section 6(a)(i) will continue for the
remainder of the Severance Pay Period for the benefit of Executive's designated
beneficiary (or Executive's estate if



-4-

--------------------------------------------------------------------------------


Executive fails to designate a beneficiary), and health coverage continuation
under Section 6(a)(ii) will continue for Executive's eligible dependants for the
remainder of the Severance Pay Period subject to the conditions in Sections
6(b)(ii)(A) and (B). If Executive becomes eligible for long-term disability
benefits during the Severance Pay Period, Severance Pay will end on the date
that Executive is eligible to begin receiving such disability benefits.



          (b)  Conditions to Severance Pay. To be eligible for Severance Pay,
Executive must meet the following conditions: (i) Executive must comply with
Executive's obligations under this Agreement that continue after termination of
the Employment; (ii) Executive must not claim unemployment compensation for any
week for which Executive receives salary continuation under Section 6(a)(i)
above; (iii) Executive must promptly sign and continue to honor a release, in
form acceptable to the Company, of any and all claims arising out of or relating
to Executive's Employment or its termination and that Executive might otherwise
have against the Company, the Company's Affiliates, any of their officers,
directors, employees and agents, provided that the release will not waive
Executive's right to any payments due under this Section or Section 5, or any
right of Executive to liability insurance coverage under any liability insurance
policy or to indemnification under the Company's Articles of Incorporation or
Bylaws or any written indemnification agreement; (iv) Executive must reaffirm in
writing upon request by Company Executive's obligations under Sections 7, 8 and
9 of this Agreement; (v) Executive must resign upon written request by Company
from all positions with or representing the Company or any Affiliate, including
but not limited, to membership on boards of directors, and (vi) Executive must
provide the Company for a period of ninety (90) days after the Employment
termination date with consulting services regarding matters within the scope of
Executive's former duties upon request; provided, however, that Executive will
only be required to provide those services by telephone at Executive's
reasonable convenience and without substantial interference with Executive's
other activities or commitments.

          (c)  Offsets to Severance Pay. The Severance Pay due to Executive
under Section 6(a)(i) for any week will be reduced (but not below 0) by: (i) any
disability benefits to which Executive is entitled for that week under any
disability insurance policy or program of the Company or any Affiliate
(including but not limited to worker's disability compensation); and (ii) any
severance pay payable to Executive under any other agreement or Company policy;
(iii) any payment due to Executive under the Federal Worker Adjustment and
Retraining Notification Act or any comparable state statute or local ordinance;
and (iv) any amount owing by Executive to the Company that the Company is
legally entitled to set off against the Severance Pay under applicable law.

          7.    Loyalty and Confidentiality; Certain Property and Information.

          (a)  Loyalty and Confidentiality. Executive will be loyal to the
Company during the Employment and will forever hold in strictest confidence, and
not use or disclose, any information regarding techniques, processes,
developmental or experimental work, trade secrets, customer or prospect names or
information, or proprietary or confidential



-5-

--------------------------------------------------------------------------------


information relating to the current or planned products, services, sales,
employees or business of the Company or any Affiliate, except as disclosure or
use may be required in connection with Executive's work for the Company or any
Affiliate. The Executive's commitment not to use or disclose information does
not apply to information that becomes publicly known without any breach of this
Agreement by Executive.



          (b)  Certain Property and Information. Upon termination of the
Employment, Executive will deliver to the Company any and all property owned or
leased by the Company or any Affiliate and any and all materials and information
(in whatever form) relating to the business of the Company or any Affiliate,
including without limitation all customer lists and information, financial
information, business notes, business plans, documents, keys, credit cards and
other Company-provided equipment. All Company property will be returned promptly
and in good condition except for normal wear.

Executive's commitments in this Section will continue in effect after
termination of the Employment. The parties agree that any breach of Executive's
covenants in this Section would cause the Company irreparable harm, and that
injunctive relief would be appropriate.

          8.    Ideas, Concepts, Inventions and Other Intellectual Property. All
business ideas and concepts and all inventions, improvements, developments and
other intellectual property made or conceived by Executive, either solely or in
collaboration with others, during the Employment, whether or not during working
hours, and relating to the business or any aspect of the business of the Company
or any Affiliate or to any business or product the Company or any Affiliate is
actively planning to enter or develop, shall become and remain the exclusive
property of the Company, and the Company's successors and assigns. Executive
shall disclose promptly in writing to the Company all such inventions,
improvements, developments and other intellectual property, and will cooperate
in confirming, protecting, and obtaining legal protection of the Company's
ownership rights. Executive's commitments in this Section will continue in
effect after termination of the Employment as to ideas, concepts, inventions,
improvements and developments and other intellectual property made or conceived
in whole or in part before the date the Employment terminates. The parties agree
that any breach of Executive's covenants in this Section would cause the Company
irreparable harm, and that injunctive relief would be appropriate.

          Executive represents and warrants that there are no ideas, concepts,
inventions, improvements, developments or other intellectual property that
Executive invented or conceived before becoming employed by the Company to which
Executive, or any assignee of Executive, now claims title, and that would be
covered by this Section if made or conceived by Employee during the Employment.

          9.    Covenant Not to Compete.

          (a)  Executive's Commitments. During the Employment Executive will not
do or prepare to do, and for twelve (12) months after any termination of the
Employment Executive will not do, any of the following:


-6-

--------------------------------------------------------------------------------


          i.          directly or indirectly compete with the Company or any
Affiliate; or

          ii.          be employed by, perform services for, advise or assist,
own any interest in or loan or otherwise provide funds to, any other business
that is engaged (or seeking Executive's services with a view to becoming
engaged) in any Competitive Business (as defined below); or

          iii.          solicit or suggest, or provide assistance to anyone else
seeking to solicit or suggest, that any person having or contemplating a Covered
Relationship (as defined below) with the Company or an Affiliate refrain from
entering into or terminate the Covered Relationship, or enter into any similar
relationship with anyone else instead of the Company or the Affiliate.

Provided, however, that nothing in this Section 9 prohibits Executive from
owning not more than 2% of any class of securities of a publicly traded entity,
provided that Executive does not engage in other activity prohibited by this
Section 9.

Executive's commitments in this Section will continue in effect after
termination of the Employment for the 12-month period set forth above. The
parties agree that any breach of Executive's commitments in this Section would
cause the Company irreparable harm, and that injunctive relief would be
appropriate.

          (b)  Definitions. As used in this Section 9:

          i.          "Competitive Business" means a business that

(A) owns, or

(B) operates, or

(C) sells or supplies products similar to or that substitute for products
supplied by the Company to,

any Covered Operation (as defined below) that is located in any state of the
United States in which the Company owns, operates, sells or supplies products
to, any Covered Operation; and

          ii.          "Covered Operation" means any grocery store, grocery
superstore, wholesale club, supermarket, limited assortment store, convenience
store, drug store, pharmacy or any other store that offers grocery or food
products separate or in combination with pharmaceutical products, general
merchandise or other nonfood products, or any grocery or convenience store
product distribution facility; and

          iii.          "Covered Relationship" means a customer relationship, a
vendor relationship, an employment relationship, or any other contractual or
independent contractor relationship).


-7-

--------------------------------------------------------------------------------


          10.    Amendment and Waiver. No provisions of this Agreement may be
amended, modified, waived or discharged unless the waiver, modification, or
discharge is authorized by the Company's board of directors, or a committee of
the board of directors, and is agreed to in a writing signed by Executive and by
the Chief Executive Officer of the Company. No waiver by either party at any
time of any breach or non-performance of this Agreement by the other party shall
be deemed a waiver of any prior or subsequent breach or non-performance.

          11.    Severability. The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect. If a court of competent jurisdiction ever determines that any provision
of this Agreement (including, but not limited to, all or any part of the
non-competition covenant in this Agreement) is unenforceable as written, the
parties intend that the provision shall be deemed narrowed or revised in that
jurisdiction (as to geographic scope, duration, or any other matter) to the
extent necessary to allow enforcement of the provision. The revision shall
thereafter govern in that jurisdiction, subject only to any allowable appeals of
that court decision.

          12.    Entire Agreement. No agreements or representations, oral or
otherwise, express or implied, with respect to Executive's Employment with the
Company or any of the subjects covered by this Agreement have been made by
either party that are not set forth expressly in this Agreement and the
Executive Severance Agreement, and this Agreement supersedes any pre-existing
employment agreements and any other agreements on the subjects covered by this
Agreement, except the Executive Severance Agreement.

          13.    Coordination of This Agreement with Executive Severance
Agreement.

          (a)  Circumstances Under Which Section 9 of This Agreement will Lapse.
If there is a termination of Executive's Employment entitling Executive to
Severance Benefits under Section 3 of the Executive Severance Agreement, then
Section 9 of this Agreement ("Covenant Not to Compete") will lapse and become
void and of no further effect on the date of such termination of Employment.

          (b)  Coordination of Severance Pay under this Agreement and Severance
Benefits under Executive Severance Agreement. If Executive receives Severance
Benefits under Section 3 of the Executive Severance Agreement, Executive will
not be entitled to Severance Pay under this Agreement. If Executive becomes
entitled to receive Severance Benefits under Section 3 of the Executive
Severance Agreement after receiving Severance Pay under this Agreement, the
amount of Severance Benefits to which Executive is entitled under Section 3 of
the Executive Severance Agreement will be reduced by the amount of Severance Pay
received by Executive under this Agreement.

          14.    Non-Contravention. Executive represents and warrants that:

          (a)  No Restrictive Agreement. Executive is not a party to or bound by
any agreement that purports to prevent or restrict Executive from: (A) engaging
in the Employment that Executive has been offered by the Company; (B) inducing
any person to become an employee of the Company; (C) using any information and
expertise that



-8-

--------------------------------------------------------------------------------


Executive possesses (other than information constituting a trade secret of
another person under applicable law) for the benefit of the Company; or (D)
performing any obligation under this Agreement.



          (b)  No Abuse of Confidential Information or Trade Secrets. Executive
will not use in the course of his Employment with the Company, or disclose to
the Company or its personnel, any information belonging to any other person that
is subject to any confidentiality agreement with or constitutes a trade secret
of another person.

          15.    Forfeiture of Certain Compensation.

          (a)  Rescission of Securities Grants. If the Employment is terminated
pursuant to Sections 5(a)(iii), (iv) or (v) above, the Company's board of
directors, or a committee of the board of directors, may rescind and terminate
any stock option, restricted stock, or stock award previously granted to
Executive within the ninety-day period preceding the date of such termination of
Employment, and upon receipt of notice of such rescission, Executive shall
promptly return to the Company any shares of the Company stock received pursuant
to any such award.

          (b)  Sarbanes-Oxley Act Compliance. If obligated to reimburse the
Company under Section 304(a) of the Sarbanes-Oxley Act of 2002, Executive will
promptly reimburse the Company for any profit, any bonus or other
incentive-based or equity-based compensation, or any other sums as required by
Section 304(a), within five (5) days of the earlier of becoming aware of such
obligation or receiving written notice of such obligation from the Company.

          16.    Dispute Resolution.

          (a)  Arbitration. The Company and Executive agree that except as
provided in Section 16(b) the sole and exclusive method for resolving any
dispute between them arising out of or relating to this Agreement shall be
arbitration under the procedures set forth in this Section; provided, however,
that nothing in this Section prohibits a party from seeking preliminary or
permanent judicial injunctive relief, or from seeking judicial enforcement of
the arbitration award. The arbitrator shall be selected pursuant to the Rules
for Commercial Arbitration of the American Arbitration Association. The
arbitrator shall hold a hearing at which both parties may appear, with or
without counsel, and present evidence and argument. Pre-hearing discovery shall
be allowed in the discretion of and to the extent deemed appropriate by the
arbitrator, and the arbitrator shall have subpoena power. The procedural rules
for an arbitration hearing under this Section shall be the rules of the American
Arbitration Association for Commercial Arbitration hearings and any rules as the
arbitrator may determine. The hearing shall be completed within ninety (90) days
after the arbitrator has been selected and the arbitrator shall issue a written
decision within sixty (60) days after the close of the hearing. The hearing
shall be held in Grand Rapids, Michigan. The award of the arbitrator shall be
final and binding and may be enforced by and certified as a judgment of the
Circuit Court for Kent County, Michigan or any other court of competent
jurisdiction. One-half of the fees and expenses of the arbitrator shall be paid
by the Company and one-half by



-9-

--------------------------------------------------------------------------------


Executive. The attorney fees and expenses incurred by the parties shall be paid
by each party; provided, however, that the attorney fees and expenses of the
party who substantially prevails in any arbitration brought pursuant to this
Agreement shall be paid by the other party or, if each party prevails in part,
then a proportionate part of each party's attorney fees and expenses shall be
paid by the other party, with such proportion to represent the approximate
portion of such attorney fees and expenses relating to the issues on which each
party prevailed.



          (b)  Subsection 16(a) shall be inapplicable to a dispute arising out
of or relating to Sections 7, 8 or 9 of this Agreement.

          17.    Assignability. This Agreement contemplates personal services by
Executive, and Executive may not transfer or assign Executive's rights or
obligations under this Agreement, except that Executive may designate
beneficiaries for Severance Pay in the event of Executive's death, and may
designate beneficiaries for benefits as allowed by the Company's benefit
programs. This Agreement may be assigned by the Company to any subsidiary or
parent corporation or a division of that corporation; provided, however, that
the Company shall remain liable for any Severance Pay due under this Agreement
and not paid by any assignee. The Company is not required to assign this
Agreement but if the Agreement is assigned as provided above, Executive will be
given notice and this Agreement will continue in effect.

          18.    Notices. Notices to a party under this Agreement must be
personally delivered or sent by certified mail (return receipt requested) and
will be deemed given upon post office delivery or attempted delivery to the
recipient's last known address. Notices to the Company must be sent to the
attention of the Company's Secretary.

          19.    Governing Law. The validity, interpretation, and construction
of this Agreement are to be governed by Michigan laws, without regard to choice
of law rules. The parties agree that any judicial action involving a dispute
arising under this Agreement will be filed, heard and decided in the courts in
either Kent County Circuit Court or the U.S. District Court for the Western
District of Michigan. The parties agree that they will subject themselves to the
personal jurisdiction and venue of either court, regardless of where Executive
or the Company may be located at the time any action may be commenced. The
parties agree that Kent County is a mutually convenient forum and that each of
the parties conducts business in Kent County.

          20.    Counterparts. This Agreement may be signed in original or by
fax in counterparts, each of which shall be deemed an original, and together the
counterparts shall constitute one complete document.

* * *







-10-

--------------------------------------------------------------------------------


          The parties have signed this Employment Agreement as of the Effective
Date in Section 1.

SPARTAN STORES, INC.

By:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

     Mark C. Eriks

 

 

Its:

     Vice President Human Resources

 

 

 

"Company"

 

 

"Executive"

 












-11-

--------------------------------------------------------------------------------
